NOTE: This order is nonp1'ecedential.
United States Court of AppeaIs
for the FederaI Circuit
15T MEDIA, LLC,
Plaintiff-Appellan,t,
V.
ELECTRONIC ARTS, INC., HARMONIX MUSIC
SYSTEMS, INC., AND VIACOM, INC.,
Defen,dan,ts-Appellees,
AND
SONY COMPUTER ENTERTAINMENT AMERICA,
INC.,
Defen,dant-Appellee.
2010-1435
Appea1 from the United States District C0urt for the
District of NeVada in case no. 07-CV-1589, Judge Jan1es
C. Mahan.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R

lST MEDIA V. ELECTRONlC ARTS 2
1St Media, LLC (1S* Media), Electronic Arts, Inc., et a1.
(EA), and Sor1y C0mputer Entertainment America, Inc.
(Sony) respond to this court’s order directing the parties to
inform the court how this case should proceed in light of
the cou_rt’s en banc decision in Therozsense v. Becton,
Dickinson & Co., 2011 WL 3659357 (Fed. Cir. May 25,
2011). 1-st Media moves to summarily reverse the district
court’s decision. EA and Sony oppose. 1S* Media rep1ies.
EA and Sony move for leave to file a sur-reply.
We deem it the better course to have the parties raise
the issues in the briefs.
Acc0rdingly,
IT ls ORDERED T1~1AT:
(1) The stay of proceedings is lifted. The motion for
summary reversal is denied 'l`he motions for leave are
denied
(2) 1~°»‘t Media is directed to file its opening brief
within 40 days from the date of Eling of this order.
FoR THE CoURT
slip 06 mill lsi Jan Horba1y
Date J an Horbaly
Clerk
cc: Robert P. Greenspoon, Esq. nwa
Richard F. Ziegler, Esq. g_S_cguRT oF AppEM_3 pga
SEP- 06 2011
.lAN HORBALV
CLERK
s2O